RE: GIFT OF COMPLEMENTARY THEATRE TICKETS TO MEMBERS OF THE LEGISLATURE ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT INQUIRY CONCERNING THE LEGALITY OF YOUR ACCEPTING GIFTS OF COMPLEMENTARY THEATRE TICKETS. AS I UNDERSTAND THE FACTS, THESE TICKETS ARE DISTRIBUTED ON BEHALF OF LOCAL THEATRE OWNERS AND PERMIT A MEMBER OF THE LEGISLATURE AND HIS OR HER GUEST, FREE ADMISSION TO LOCAL MOVIE HOUSES. I FURTHER UNDERSTAND THAT THE PASSES ARE NUMBERED AND GOOD FOR APPROXIMATELY SIX MONTHS. AS I AM SURE YOU ARE AWARE, THE STATUTES' PROHIBITIONS AGAINST MEMBERS OF THE LEGISLATURE ACCEPTING GIFTS, FAVORS, ENTERTAINMENTS, AND THE LIKE, PROHIBIT ACCEPTANCE OF SUCH GRATUITIES WHEN GIVEN "FOR THE PURPOSE OF INFLUENCING SUCH LEGISLATOR IN THE DISCHARGE OF HIS OFFICIAL DUTY." AS SUCH, THE ACCEPTANCE OF COMPLEMENTARY THEATRE TICKETS CANNOT BE SAID TO BE A PER SE VIOLATION OF OKLAHOMA'S STATUTORY SCHEME. THIS DOES NOT MEAN, OF COURSE, THAT THE ACCEPTANCE OF SUCH GRATUITIES, IF GIVEN FOR AN IMPROPER PURPOSE, COULD NOT CONSTITUTE A VIOLATION OF THE STATE'S ETHICAL CODE. SEE, 74 Ohio St. 4246 [74-4246] (1986). WHILE I REALIZE IT IS IMPROBABLE THAT LEGISLATURES, GIVEN THEIR BUSY SCHEDULES WOULD FREQUENTLY USE COMPLEMENTARY TICKETS, IF FREQUENTLY USED, THE VALUE OF THE FREE PASSES, COULD FAR EXCEED $300.00 DURING THE SIX MONTH PERIOD FOR WHICH THEY ARE ISSUED. AS YOU KNOW, LOBBYISTS, WHO DURING A 12 MONTHS REPORTING PERIOD EXPEND $300.00 OR MORE ON ANY ONE MEMBER OF THE LEGISLATURE, ARE REQUIRED TO SPECIFICALLY REPORT SUCH EXPENDITURES. 74 Ohio St. 4230 [74-4230] (1986). GIVEN THE POTENTIAL VALUE OF THE FREE MOVIE PASSES (APPROXIMATELY $8.00 AN EVENING FOR 180 DAYS), IT WOULD BE INCUMBENT UPON ANY LOBBYIST MAKING GIFTS OF SUCH COMPLIMENTARY TICKETS, TO DEVELOP A METHOD OF ACCOUNTING FOR THEIR USE TO ENABLE THE LOBBYIST TO MEET THE REPORTING REQUIREMENTS OF 74 Ohio St. 4230 [74-4230], SHOULD THE VALUE OF USED PASSES, WHEN ADDED TO OTHER GIFTS AND ENTERTAINMENTS PROVIDED A LEGISLATOR, EQUAL OR EXCEEDING $300.00.  IN CONCLUSION, IT CANNOT BE SAID THAT THE ACCEPTANCE OF FREE MOVIE PASSES BY A LEGISLATOR IS, IN AND OF ITSELF, A PER SE VIOLATION OF OKLAHOMA'S STATUTORY ETHICS PROVISIONS. ACCEPTANCE OF SUCH PASSES OR OTHER GIFTS, ENTERTAINMENTS, AND THE LIKE, IF GIVEN FOR THE PURPOSE OF INFLUENCING THE LEGISLATURE, WOULD HOWEVER CONSTITUTE A VIOLATION OF OKLAHOMA'S ETHICAL CODE. ADDITIONALLY, ANY PERSON REQUIRED TO REGISTER AS A LOBBYIST, WHO MAKES A GIFT OF MOVIE PASSES, SUCH AS THOSE DESCRIBED ABOVE, MUST PROVIDE FOR A METHOD OF ACCOUNTING FOR THEIR USE IN ORDER TO COMPLY WITH THE REPORTING PROVISIONS OF THE ETHICS ACT, WHICH REQUIRE LOBBIEST TO REPORT EXPENDITURES EQUALING $300.00 OR MORE MADE ON BEHALF OF ANY ONE MEMBER OF THE LEGISLATURE. (CONFLICT OF INTEREST, LEGISLATOR) (NEAL LEADER)